DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-7, the limitation reciting “the dual-degree-of-freedom module” on line 5 of claim 1 renders the claims indefinite. It is unclear whether the limitation introduces an additional dual-degree-of-freedom module or whether the claim is referring to one or more of the previously introduced plurality of dual-degree-of-freedom modules introduced on lines 2-3 of claim 1. Accordingly, the claims are indefinite because the metes and bounds of the claims are unclear. For the purpose of examination, the limitation has been interpreted as --one of the plurality of dual-degree of freedom modules--.
	Further, the limitation reciting “the dual-degree-of-freedom driving module has two orthogonal rotational degrees of freedom…” on lines 6-7 of claim 1 render claims 1-7 indefinite. It is unclear whether the limitation requires each of the plurality of dual-degree-of-freedom driving modules 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase et al. (US 5,765,433).
	Regarding claim 1, Murase et al. disclose a multi-degree-of-freedom driving arm, comprising 
a single degree-of-freedom driving module (Figs. 5-7, element 61 and 731) located on an inner side (Fig. 7, element L4 or 721)1 and a plurality of dual-degree-of-freedom driving modules (Figs. 6-7, element 61 and 732-737) disposed on an outer side (Fig. 7, element 728) and sequentially connected to each other (via Figs. 7, element 72) from the inner side to the outer side (Fig. 6, element 736), and the single-degree-of-freedom driving module is connected to the dual-degree-of-freedom module (via Fig. 7, element 722) located on the innermost side (column 7, lines 21-35); the dual-degree-of-freedom driving module has two orthogonal rotational degrees of freedom (column 6, lines 39-42; column 7, lines 7-13) that are respectively a first rotational degree of freedom and second rotational degree of freedom (column 7, lines 7-13), and comprises a first driving mechanism (Fig. 5, element 432) that is configured to 1) that is configured to drive the dual-degree-of-freedom driving module to rotate in the second rotational degree of freedom (column 6, lines 49-56; column 7, lines 7-13); the first driving mechanism of the dual-degree of freedom driving module located on the outer side (Fig. 5, element 44; column 6, lines 57-60) is disposed on the second driving mechanism of the dual-degree of freedom driving module adjacent thereto and located on the inner side (Fig. 5, element 41; column 6, lines 49-52). 
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Dale Moyer/Primary Examiner, Art Unit 3664 


    
        
            
        
            
        
            
        
            
    

    
        1 Also note that motor 431 in Fig. 6 as incorporated into joint 731 of Fig. 7 alternatively reads on Applicant’s broad recitation of “a single degree-of-freedom driving module.” That is, motor 431 of joint 731 is a single degree of freedom driving module.